Citation Nr: 0521250	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, classified as ventricular arrhythmia and 
hypertensive heart disease, which is claimed as a residual of 
a high fever.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his son




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran, his son, and the veteran's 
representative appeared before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in October 2003.  
The claim was remanded in May 2004 and is now ready for 
additional appellate review.  


FINDING OF FACT

A cardiovascular disorder, to include ventricular arrhythmia 
and hypertensive heart disease, was not present in service or 
manifested for many years thereafter, and is not otherwise 
related to service.  


CONCLUSION OF LAW

A cardiovascular disorder, claimed as ventricular arrhythmia 
and hypertensive heart disease, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a VCAA letter was sent to the veteran 
in January 2002, prior to the denial of service connection 
for ventricular arrhythmia and hypertensive heat disease in 
April 2002.  Moreover, the October 2002 SOC, another VCAA 
letter in May 2004, and a May 2005 SSOC specifically advised 
him as to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, these documents 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The veteran was asked to submit any evidence in 
his possession.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private medical records, and statements 
from the veteran.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Service connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In statements and testimony, the veteran contends that when 
he was treated for the abdominal injury (kidney problem) 
during service, he had high fever pf 107 degrees which 
stressed his system to the point where he developed 
ventricular arrhythmias and hypertensive heart disease.  The 
veteran was reported that a private physician (Dr. F.) had 
opined that this was true.  The veteran indicated that he was 
first diagnosed with these heart conditions in the late 
1980s.  

A review of the service records shows an inservice abdominal 
injury but no documentation of a fever of 107 degrees, as 
alleged.  The evidence does not show treatment or diagnosis 
of cardiovascular disease during the initial post-service 
year.  The initial post-service evidence, dated over 40 years 
after his service separation, consists of the veteran's 
private medical treatment records dated from May 1989 to 
August 2000.  He was initially admitted for ventricular 
arrhythmia.  The diagnostic impression was asymptomatic 
ventricular irritability, probably due to hypertensive heart 
disease, hypertension, and obesity.  During the 
hospitalization, he was referred for a urologic consultation.  
Diagnostic studies revealed a mass in the right kidney 
consistent with a renal adenocarcinoma.  Subsequently, he 
underwent a radical right nephrectomy.  The remaining private 
medical records dated from 1992 to 2000 include follow-up 
examinations which often include reference to his 
hypertensive heart disease and his history of hypertension.  
They also reflect that he has been treated for heart rate 
irregularities.  

In a November 2002 private medical opinion, Dr. T. F., one of 
the veteran's treating physicians, noted that the veteran 
related an injury to his abdomen or flank and his shoulder 
during active service when he fell from a truck.  The veteran 
also reported a history of some sort of bowel or bladder 
problem because they performed a cystoscopy and a procedure 
so he could urinate.  Based on the reported history, Dr. F. 
opined that the injuries incurred during active service are 
probably more than not directly related to the symptoms the 
veteran is currently having with his urination.  The doctor 
did not provide an opinion that related current 
cardiovascular disease to any incident of service, to include 
high fever.  

A January 2003 VA medical opinion pertained to another claim 
before the Board at that time.  The physician did not address 
the question of cardiovascular disease and whether it was 
related to alleged inservice high fever.  

The evidence includes a November 2003 statement from the 
veteran's former comrade.  This former serviceman served with 
the veteran beginning in July 1944.  He does not have 
personal knowledge of the veteran's in-service injuries but 
he attests to the veteran's veracity regarding his injuries.

Based on the above evidence, the Board can only conclude that 
no clear nexus exists between the veteran's post service 
cardiovascular disease, to include ventricular arrhythmia and 
hypertensive heart disease, and his military service.  
Extensive medical reports provided by the veteran reflect no 
medical opinion to the contrary.  

While it was claimed that a physician had opined that the 
veteran's cardiovascular disease was the result of high fever 
during service, no such actual statement is of record.  The 
Board notes that the claims file does include a statement 
from the physician referenced as being of this opinion, but 
no such opinion is actually provided.  Dr. F's November 2002 
statement is primarily regarding other issues no longer 
before the Board.  

While the November 2003 statement by the fellow comrade was 
considered, it does not reflect personal knowledge that the 
veteran incurred a high fever during service.  He only 
attests to the veteran's veracity regarding injuries.  Such a 
statement is of limited value under the circumstances of this 
case where a nexus must be provided between a post service 
disorder and military service from many years before.  As a 
layman, neither the veteran nor his son nor a fellow comrade 
is qualified to offer a probative opinion as to the cause of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  (Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.)

In addition, a VA examination is unnecessary prior to the 
Board's final decision as the evidence fails to indicate that 
the veteran's cardiovascular disease might be associated with 
any established event, injury, or disease in service.  38 
U.S.C.A. § 5105A(d); 38 C.F.R. § 3.159(c)(4).

The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for a cardiovascular disorder, classified 
as ventricular arrhythmia and hypertensive heart disease, is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


